Alice Robie Resnick, J.,
dissenting. Plaintiff-appellant Jonathon Ohayon is the son of plaintiffs-appellants Jacob and Brenda Ohayon. On August 6, 1996, Jonathon, a minor at the time, was seriously injured when he was struck by an underinsured motorist while standing on a sidewalk at a shopping center in Sharon, Pennsylvania. It is undisputed that Jonathon’s claim against the tortfeasor, Mary Welch, an Ohio resident, was settled for $100,000, which was the full per-person liability limits of Welch’s insurance coverage.
At the time of the accident, the Ohayons were insured under an Ohio Personal Automobile Policy issued by defendant-appellee, Safeco Insurance Company of Illinois (“Safeco”). The policy covered three vehicles and provided the Ohayon family uninsured/underinsured motorist (“UM/UIM”) coverage in the amount of $100,000 per person and $300,000 per occurrence. Appellants applied for UIM coverage, but Safeco denied their claims on the basis of the policy’s setoff and antistacking provisions.
There are three issues that ultimately need to be resolved in this case: (1) whether a tort or a contract choice-of-law analysis is to be followed in determining choice-of-law questions involving coverage under a UM/UIM insurance policy; (2) whether the selected choice-of-law analysis favors the application of Ohio or Pennsylvania substantive law; and (3) whether the law of the chosen state enforces setoff and antistacking clauses in a UM/UIM policy.
The trial court addressed all three issues and held that, under a tort choice-of-law analysis, Pennsylvania law applied to invalidate the setoff and antistacking *488clauses in the Safeco policy. The court of appeals addressed only the first two issues, holding that, under a contract choice-of-law analysis, Ohio law applies to determine whether the setoff and antistacking provisions are enforceable. As to the third issue, the court of appeals remanded the cause to the trial court for a determination of whether, at the time of contracting, Ohio law treated these provisions as valid.
On appeal to this court, however, appellants identify “[t]he essential issue in this action [as] whether the governing law is to be determined by tort conflict-of-law analysis, or by contract conflict-of-law analysis,” while conceding that “under contract law analysis, Ohio law prevails.” Thus, only the first issue is properly before this court.
Accordingly, the court should characterize or classify the conflicts question in this case, and no more. In order to determine which choice-of-law rules apply in this case, we need only to assign the present factual situation to its appropriate legal category and the body of law that governs it. 1 Restatement of the Law 2d, Conflict of Laws (1971) 18, Section 7, Comment b. In other words, the only issue before this court is “whether the problem presented to [the trial court] for solution relates to torts, contracts, property, or some other field.” 16 American Jurisprudence 2d (1998) 12, Conflict of Laws, Section 3.
This issue can be, and should be, resolved quite simply. Since a contract of insurance is just that, a contract, this court did not hesitate in applying a contract choice-of-law analysis to a question involving liability insurance coverage in Nationwide Mut. Ins. Co. v. Ferrin (1986), 21 Ohio St.3d 43, 21 OBR 328, 487 N.E.2d 568. This court has not yet specifically applied a contract choice-of-law analysis to a coverage question arising under a UM/UIM provision in an automobile insurance policy. However, this should also be accomplished with little difficulty, since “[t]he right to recover under an uninsured motorist insurance policy is on the contract, not in tort.” Motorists Mut. Ins. Co. v. Tomanski (1971), 27 Ohio St.2d 222, 223, 56 O.O.2d 133, 134, 271 N.E.2d 924, 925. See, also, Landis v. Orange Mut. Ins. Co. (1998), 82 Ohio St.3d 339, 341, 695 N.E.2d 1140, 1141; Kraly v. Vannewkirk (1994), 69 Ohio St.3d 627, 632, 635 N.E.2d 323, 327; Miller v. Progressive Cas. Ins. Co. (1994), 69 Ohio St.3d 619, 624, 635 N.E.2d 317, 321. Thus, a contract choice-of-law analysis applies to determine which state’s law will govern an issue of insurance coverage.
Appellants’ reliance on Kurent v. Farmers Ins. of Columbus, Inc. (1991), 62 Ohio St.3d 242, 581 N.E.2d 533, and Mayse v. Watson (Sept. 27, 1985), Erie App. No. E-85-8, unreported, 1985 WL 7613, is misplaced. In both cases, an Ohio insured was injured in an automobile accident that occurred in a state with no-fault insurance laws. Both courts employed a tort choice-of-law analysis to determine which state’s law would apply to the underlying issue of whether the *489insured has a right to recover noneconomic damages. In so doing, both courts characterized this issue as sounding in tort because it involves the insured’s right to recover against the tortfeasor. Thus, contrary to appellants’ assertions, Kurent and Mayse do not stand for the proposition that tort principles govern the respective rights and liabilities of the parties to a UM/UIM claim. Instead, they stand for the proposition that tort principles govern the respective rights and liabilities of the parties to the accident.
In contrast, the underlying issues in this case — whether setoff and antistacking provisions in a UM/UIM policy are valid and enforceable — have nothing to do with the insured’s right to recover against the tortfeasor. Instead, these issues relate solely to the respective rights and liabilities of the parties to the insurance contract. Thus, a contract choice-of-law analysis applies.
Appellants’ alternative reliance on Csulik v. Nationwide Ins. Co. (2000), 88 Ohio St.3d 17, 723 N.E.2d 90, is also misplaced. In Csulik, we found that the substantive law of Pennsylvania, where the accident occurred, rather than the law of Ohio, where the accident victims’ insurance contract was executed, applied to determine the validity of a UM/UIM setoff provision. In so doing, however, we declined to “employ a choice-of-law analysis to determine whether Pennsylvania or Ohio law applies in this case.” Id. at 20, 723 N.E.2d at 92. Instead, we employed the law governing ambiguous contract language to make this determination because several provisions in the Nationwide policy had actually specified that the laws of the accident state will govern the time limit for filing a legal action to recover UM/UIM benefits.
Despite appellants’ assertions to the contrary, the Safeco policy in this case contains no such ambiguity. Nothing in the Safeco policy suggests that any issue of UM/UIM coverage is to be determined under the substantive law of the accident state. Thus, unlike the parties in Csulik, the parties in this case are bound not by the law for construing ambiguous policy language but by those contract choice-of-law principles that apply in the absence of a choice-of-law provision.
Having determined that this case presents issues in contract, and since appellants concede that “under contract law analysis, Ohio law prevails,” our inquiry should end here. The only remaining issue is whether Ohio law in effect at the time of contracting upheld or prohibited setoff and antistacking provisions in a UM/UIM policy, Ross v. Farmers Ins. Group of Cos. (1998), 82 Ohio St.3d 281, 695 N.E.2d 732, and this issue should be remanded to the trial court for determination.
Nevertheless, the majority has chosen to go beyond the process of characterization to determine whether the Restatement’s contract choice-of-law principles actually favor the application of Ohio law over that of Pennsylvania in the present *490factual situation. In so doing, the majority relies exclusively on the factors listed in Restatement of Conflicts Section 188(2). Thus, the majority concludes that Ohio law should apply to determine the underlying issues in this case because “[t]he insurance contract was executed and delivered in Ohio by Ohio residents and an Ohio-licensed insurance agent [and] insured vehicles principally garaged in Ohio.”
The majority’s myopic and mechanical approach fails to consider other relevant contacts and state interests that, given their appropriate weight, favor the application of Pennsylvania law in this case. For these and the following reasons, and because the majority has chosen to vitiate rather than distinguish our decision in Csulik, I must respectfully dissent.2
In determining choice-of-law questions involving contracts, this court has abandoned the outmoded traditional lex loci rules in favor of the more factor-driven “significant relationship” approach set forth at Sections 187 and 188 of the Restatement of Conflicts. Ferrin, 21 Ohio St.3d 43, 21 OBR 328, 487 N.E.2d 568; Gries Sports Ent., Inc. v. Modell (1984), 15 Ohio St.3d 284, 15 OBR 417, 473 *491N.E.2d 807; Schulke Radio Prod., Ltd. v. Midwestern Broadcasting Co. (1983), 6 Ohio St.3d 436, 6 OBR 480, 453 N.E.2d 683.
Section 188 provides:
“(1) The rights and duties of the parties with respect to an issue in contract are determined by the local law of the state which, with respect to that issue, has the most significant relationship to the transaction and the parties under the principles stated in § 6.
“(2) In the absence of an effective choice of law by the parties (see § 187), the contacts to be taken into account in applying the principles of § 6 to determine the law applicable to an issue include:
“(a) the place of contracting,
“(b) the place of negotiation of the contract,
“(c) the place of performance,
“(d) the location of the subject matter of the contract, and
“(e) the domicile, residence, nationality, place of incorporation and place of business of the parties.
“These contacts are to be evaluated according to their relative importance with respect to the particular issue.
“(3) If the place of negotiating the contract and the place of performance are in the same state, the local law of this state will usually be applied, except as otherwise provided in §§ 189-199 and 203.” Id. at 575.
In many, and perhaps even in a majority of cases involving contracts, the evaluating court would be justified in relying exclusively on the contacts listed in Section 188(2) to choose the applicable rule of law. Oftentimes, the presence of one or more of these contacts will reveal the state with the most significant relationship to the transaction and the parties. In these cases, it is unnecessary to give independent significance to the general principles that underlie all fields of choice-of-law rules because those principles are already given expression through the relevant contacts listed in Section 188(2).
But this is not true in all cases, and Section 188(2) was never intended to be the exclusive determinant in all cases involving contracts. The drafters of the Restatement of Conflicts recognized that “[cjontracts is one of the most complex and most confused areas of choice of law,” id. at 557, Contracts, Introductory Note 1, and that “the difficulties and complexities involved have as yet prevented the courts from formulating a precise rule, or series of rules, which provide a satisfactory accommodation of the underlying factors in all of the situations which may arise.” Id. at 13, Section 6, Comment c. Hence, the contacts listed in Section 188(2) are intended to identify only those “states which are most likely to be *492interested” in deciding a particular issue of contracts. (Emphasis added.) Id. at 579, Section 188, Comment e.
As the majority correctly observes, “the Restatement’s contractual choice-of-law rules seek to protect the justified expectations of the contracting parties.” This is because “ [protection of the justified expectations of the parties is the basic policy underlying the field of contracts.” Id. at 577, Section 188, Comment b. But there are some relatively rare cases in which a local invalidating rule applies despite the expectations of the contracting parties. In these cases, it becomes necessary for the evaluating court to look beyond Section 188(2) and consider other relevant contacts and state interests. Otherwise, Section 188(2) would possess a false economy, for its continued application in these cases would result in subordinating important substantive interests to an unrealistic notion of “justified expectations.”
The situation that is now before us is a prime example of this kind of case. As explained in Comment b to Section 188:
“Protection of the justified expectations of the parties is a factor which varies somewhat in importance from issue to issue. * * * Parties entering a contract will expect at the very least, subject perhaps to rare exceptions, that the provisions of the contract will be binding upon them. Their expectations should not be disappointed by application of the local rule of a state which would strike down the contract or a provision thereof unless the value of protecting the expectations of the parties is substantially outweighed in the particular case by the interest of the state with the invalidating rule in having this rule applied. The extent of the interest of a state in having its rule applied should be determined in the light of the purpose sought to be achieved by the rule and by the relation of the transaction and the parties to that state (see Comment c).” (Emphasis added.) Id. at 577.
Comment c explains:
“Whether an invalidating rule should be applied will depend, among other things, upon whether the interest of the state in having its rule applied to strike down the contract outweighs in the particular case the value of protecting the justified expectations of the parties and upon whether some other state has a greater interest in the application of its own rule.” Id. at 578.
Thus, even if the place of negotiation and the place of performance are in the same state, the local law of this state will not be applied “when the principles stated in § 6 require application of some other law. As stated in Comment c, the extent of a state’s interest in having its contract rule applied will depend upon the purpose sought to be achieved by that rule.” (Emphasis added.) Id. at 583, Section 188, Comment/
*493In addition, Section 205, Comment c states:
“The situation is essentially the same in those relatively rare situations which involve the applicability of a local law rule which requires that the contract give rise to certain rights and duties or which provides that the parties may not limit the extent of their obligations by a certain provision. Application of such a rule may defeat the expectations of the parties. On the other hand, the rule is likely to represent a strongly-felt policy which the forum would be hesitant to override if the state with the rule involved was the state with the dominant interest in the issue to be decided.” (Emphasis added.) Id. at 662.
This view also carries over to Section 193, which provides:
“The validity of a contract of fire, surety or casualty insurance and the rights created thereby are determined by the local law of the state which the parties understood was to be the principal location of the insured risk during the term of the policy, unless with respect to the particular issue, some other state has a more significant relationship under the principles stated in § 6 to the transaction and the parties, in which event the local law of the other state will be applied.” (Emphasis added.)
In quoting Section 193, the majority carefully omits the foregoing italicized language, but this language reveals that the factors upon which the majority relies will not necessarily determine every choice-of-law issue involving insurance contracts. Indeed, Comment c to Section 193 provides:
“Whether there is such another state should be determined in the light of the choice-of-law principles stated in § 6. For a general discussion of the application of these principles to the contracts area and of the principle favoring application of a law that would sustain the validity of the contract, see § 188, Comments b-d. What is said in those Comments is applicable here.” (Emphasis added.) Id. at 612.
More important, it is questionable whether the principal location of the insured risk under Section 193, or the location of the subject matter of the contract in Section 188(2)(d), enjoys any determinative significance in the case of an ambulatory insurance policy. For the most part, these factors are important where the insurance covers a static physical thing, an immovable object, or a localized risk. See Section 188, at 580-581, Comment e; Section 193, at 611, Comment b. However, in most cases “ ‘[insurance companies * * * do not confine their contractual activities and obligations within state boundaries. They sell to customers who are promised protection in States far away from the place where the contract is made.’ ” Clay v. Sun Ins. Office, Ltd. (1964), 377 U.S. 179, 182, 84 S.Ct. 1197, 1199, 12 L.Ed.2d 229, 232, quoting Clay v. Sun Ins. Office, Ltd. (1960), 363 U.S. 207, 221, 80 S.Ct. 1222, 1230, 4 L.Ed.2d 1170, 1181 (Black, J„ dissenting). Thus, an insurance contract issued and delivered in Massachusetts, for example, *494can be held subject to Louisiana’s “legitimate interest in safeguarding the rights of persons injured there.” Watson v. Employers Liab. Assur. Corp., Ltd. (1954), 348 U.S. 66, 73, 75 S.Ct. 166, 170, 99 L.Ed. 74, 82. As the high court explained:
“Some contracts made locally, affecting nothing but local affairs, may well justify a denial to other states of power to alter those contracts. But, as this case illustrates, a vast part of the business affairs of this Nation does not present such simple local situations. Although this insurance contract was issued in Massachusetts, it was to protect * * * against damages on account of personal injuries that might be suffered * * * anywhere in the United States.” Id. at 71, 75 S.Ct. at 169, 99 L.Ed. at 81.
These principles apply with even greater force in cases involving policies for automobile insurance. Interstate travel by automobile is simply too foreseeable and too common a phenomenon to be ignored. Moreover, as evidenced by the extensive regulation in this area, an automobile insurance contract is for the benefit of the public as well as for the benefit of the named or additional insured. Thus, when the issue presented involves the validity or enforceability of a provision that purports to limit coverage, the interest of the state where damage occurred may, along with other factors, play a more significant role in choice of law than the parties’ presumed expectations or where the vehicle is principally garaged.
This is especially true in cases involving exclusions or limitations on UM/UIM coverage, as this kind of coverage is not only ambulatory in nature, but portable as well. As explained by the Supreme Court of Connecticut:
“ ‘[Uninsured motorist] coverage is portable: The insured and family members * * * are insured no matter where they are injured. They are insured when injured in an owned vehicle named in the policy, in an owned vehicle not named in the policy, in an unowned vehicle, on a motorcycle, on a bicycle, whether afoot or on horseback or even on a pogo stick’; Bradley v. Mid-Century Ins. Co., 409 Mich. 1, 24, 38, 294 N.W.2d 141 [145, 152] (1980); or in a ‘rocking chair on [one’s] front porch.’ Motorists Mutual Ins. Co. v. Bittler, 14 Ohio Misc. 23, 33 [43 O.O.2d 64, 69], 235 N.E.2d 745 [751] (1968).” Harvey v. Travelers Indemn. Co. (1982), 188 Conn. 245, 250, 449 A.2d 157, 160.
Or, for that matter, while standing on a sidewalk at a shopping center in Sharon, Pennsylvania.
Accordingly, courts have relied upon factors not listed in Sections 188(2) and 193 in choosing the state whose local substantive law should determine the validity or enforceability of provisions that seek to limit or exclude liability or UM/UIM coverage in an automobile insurance policy, including provisions that prohibit stacking.
*495In Hime v. State Farm Fire & Cas. Co. (Minn.1979), 284 N.W.2d 829, the Minnesota Supreme Court was asked to determine whether Florida or Minnesota law should govern the enforceability of a household immunity clause in an automobile liability policy. The clause was valid in Florida but unenforceable in Minnesota. The contract was issued in Florida to a Florida resident on a vehicle principally garaged in Florida, and the court presumed that the insurance premiums were paid in Florida. Nevertheless, the court concluded that “Minnesota law should govern resolution of this controversy.” Id., 284 N.W.2d at 834.
In reaching its conclusion, the court explained:
“[T]he unplanned nature of automobile accidents lessens the importance of predictability of results in automobile insurance cases. Nevertheless, we note that the insured’s protection has no geographical boundaries, at least not under the policy before us, and it is foreseeable that the insured may meet his misfortune out of the state of issuance. It was neither unusual nor unpredictable that the insured in this case, a former Minnesota resident, returned to visit his former home and that his vehicle was involved in an accident there. * * * The transaction was not planned to have predictable results, and the insurer is not now justified in expecting Florida law to govern absolutely in light of the extraterritorial effect and unique nature of the automobile insurance contract.” Id., 284 N.W.2d at 833.
The court also recognized that “[providing recovery to those injured and treated within our borders is a legitimate state interest,” and that the application of Florida law to deny recovery in this case “offends our idea of fairness and defies our concern for the welfare of visitors to this state.” Id., 284 N.W.2d at 833-834. At the same time, the court noted that the sanctity of a contractual relationship between insured and insurer “is already diminished by the relative absence of free negotiation, perhaps approaching the nature of a contract of adhesion.” Id. at 834. See, also, Restatement Section 187, at 562, Comment b (“Common examples [of adhesion contracts] are tickets of various kinds and insurance policies”).
In Abramson v. Aetna Cas. & Sur. Co. (C.A.9, 1996), 76 F.3d 304, the Ninth Circuit Court of Appeals was asked to determine whether New Jersey or Hawaii law should govern the validity and enforceability of an antistacking provision in a UIM policy. The provision was apparently valid in New Jersey but unenforceable in Hawaii. The insurance contract was executed in New Jersey and insured a New Jersey resident, but the insured was killed by an underinsured motorist while bicycling in Hawaii. The court concluded that “the district court correctly applied Hawaii law [and] that under such law anti-stacking provisions are invalid as to persons injured on Hawaii streets and highways, regardless of whether the *496insured owns and insures a vehicle licensed in Hawaii.” Id. at 306. In so doing, the Ninth Circuit agreed with the district court:
“New Jersey’s interests in the insurance contract did not control the choice-of-law analysis because of the lack of any negotiation over the terms of the contract and [because of] the parties’ expectations that the contract would cover the insured as he travelled throughout the United States and Canada.” Id. at 305.
In Natl. Union Fire Ins. Co. v. Watts (C.A.6, 1992), 963 F.2d 148, the Sixth Circuit Court of Appeals was asked to determine whether, under Ohio choice-of-law rules, the district court correctly held that Florida law, rather than Indiana or Texas law, governed the insured’s right to recover UM benefits for injuries resulting from being forced off a Florida road by an unidentified vehicle, without physical contact. Indiana and Texas law would have denied coverage in this situation, while Florida law favored coverage. The insurance contract was issued through an Indiana broker to an Indiana corporation. At the time of the accident, the insured, a truck driver, was transporting property pursuant to a hauling contact with the Indiana corporation. The insured was a resident of Texas at the time of contracting with the Indiana corporation, a resident of Florida at the time of the accident, and a resident of Ohio at the time suit was filed.
The majority cites this case for the proposition that “Ohio’s choice-of-law rules derive from Gries, Ferrin, and Section 188,” citing Watts, 963 F.2d at 150. However, on the very next page of its opinion, the court in Watts specifically rejected the insurer’s argument that Ohio’s contract choice-of-law analysis is limited to the factors listed in Restatement of Conflicts Section 188, and found that the district court properly considered the principles stated in Section 6 as well. Id. at 151. Accordingly, the court found that Florida, as the situs of the truck driver’s accident with the unknown vehicle, had the most significant relationship to the insurance contract, reasoning as follows:
“In its detailed opinion, the district court concluded [that] the interest of Florida, to provide compensation for its residents injured by hit-and-run drivers, and the interest of the insured, to be compensated by the insurance policy, appear to provide the most significant relationship to the contract. Further, Florida’s public policy interest in the outcome seems to outweigh the less substantive relationships of Texas and Indiana as places of business for the truck driver and corporation. In addition, the court noted in its opinion that though the insurance coverage extended to the corporation’s agents and employees anywhere in the United States, the policy failed to provide that any particular state’s law must be applied. The district court interpreted this omission to mean that the insurer intended its coverage to be governed by the state in which the claimant was using his vehicle. We find this is bolstered by the general Ohio *497choice of law rule that the law of the state where the contract will be performed should govern. Gries [supra], 15 Ohio St.3d at [286, 15 OBR at 419], 473 N.E.2d at 810, quoting Schulke [supra], 6 Ohio St.3d [at] 438 [6 OBR at 481], 453 N.E.2d [at 685]. Thus, we conclude that Ohio choice of law rules mandate that the law of Florida governs the instant dispute.” Id., 963 F.2d at 152.
In other cases presenting choice-of-law questions involving insurance coverage, but where the interpretation or enforceability of a particular contractual provision between insurer and insured is not directly at issue, the courts have at least recognized the relevance of certain non-Section 188(2) contacts and accompanying state interests. See Cox v. Nichols (Ind.App.1998), 690 N.E.2d 750, 752 (“The contract examination reveals [that] * * * the plaintiffs are residents of Michigan [and that] the place where Allstate and the plaintiffs’ relationship is centered is Michigan. However, the collision [in Indiana] is not insignificant, and the alleged tortfeasor, Nichols, is a resident of Indiana. The factors weigh in favor of employing Indiana law.”); First City Acceptance Corp. v. Gulf Ins. Co. (1997), 245 A.D.2d 649, 650, 665 N.Y.S.2d 114, 115 (agreeing with the trial court that “New York law was the applicable law since First City not only instituted its action in New York but the accident occurred in New York,” while rejecting First City’s argument that Massachusetts should apply because it “purchased the policy in Massachusetts, the agent who sold the policy and First City maintain their principal places of business in that state, and the policy was also delivered there”); Nationwide Mut. Ins. Co. v. Perlman (1983), 187 N.J.Super. 499, 504, 455 A.2d 527, 529-530 (Although insurance policy was issued in New York, the court applied the law of New Jersey, where the accident occurred, to determine the question of interspousal immunity, reasoning in part that “since an automobile is by self-definition mobile, an insurer might reasonably expect that it will be taken to another state, especially a neighboring one, * * * that does not provide interspousal immunity”); Fed. Ins. Co. v. Nationwide Mut. Ins. Co. (W.D.Va. 1978), 448 F.Supp. 723, 726 (law of Virginia, where accident occurred, chosen over law of Tennessee, where contract was made, in part because Virginia “has manifested a legitimate interest in safeguarding the rights of persons injured within her boundaries”); Clough v. Liberty Mut. Ins. Co. (E.D.Wis.1968), 282 F.Supp. 553, 554 (Wisconsin rather than Indiana law held applicable to household exclusion clause, partially on the basis that while “Indiana might well desire that automobile insurance contracts entered into between its residents and insurance companies licensed to do business in that state will be honored, regardless of where an accident occurs[,] * * * Wisconsin is likewise interested in preserving its policy of providing compensation to the injured, irrespective of their residence”).
The purpose of the foregoing is not to establish a choice-of-law rule under which questions of insurance coverage are to be determined by the law of the *498state that affords the most coverage. Nor is it my intent to persuade anyone that any of the foregoing cases present situations that are precisely equivalent to the situation presented by the record in the present case. Instead, the foregoing analysis is meant only to illustrate that in cases involving the validity or enforceability of automobile insurance provisions that seek to exclude or limit coverage, the forum court must look to other contacts besides those listed in Section 188 of the Restatement. These other contacts include the place of injury, the place of medical treatment, the proximity of the insured’s residence to the accident state, and the foreseeability of his or her presence there, while bearing in mind the adhesory, ambulatory, and portable nature of automobile insurance contracts and coverage. The court must also consider whether the interests of the state with the invalidating rule in having its rule applied outweigh the insurer’s expectation that the contractual provision at issue will be binding upon the parties. Thus, the court must focus some of its attention on the purposes, policies, aims, and objectives that underlie the invalidating state’s rule. Only then can a full determination be made as to which state “has the most significant relationship to the transaction and the parties under the principles stated in § 6.” Restatement Section 188(1).
In determining whether Ohio or Pennsylvania has the most significant relation in this case, the following facts are relevant. The Ohayons live in Akron, Ohio, and have family in Pittsburgh, Pennsylvania. Jacob Ohayon testified at deposition that he visits his Pittsburgh relatives “[tjhree [or] four times a year, maybe five times a year.” This court can take judicial notice that eastern Ohio, where Akron is located, borders western Pennsylvania, where both Pittsburgh and Sharon are located. On the day of the accident, Jonathon was in Pennsylvania for the purpose of meeting his relatives.
Following the accident, Jonathon was taken to the Sharon Regional Hospital and from there taken by helicopter to Allegheny General Hospital in Pittsburgh. Jonathon remained at Allegheny General for over a month, where he underwent numerous surgical and other procedures to repair the significant damage to his right leg. Since then, Jonathon has received all of his medical care in Pennsylvania, requiring frequent trips to Pennsylvania, and within ten months of the accident had incurred in excess of $250,000 in medical bills.
In “PART F — GENERAL PROVISIONS,” the instant Safeco insurance policy provides that coverage will be afforded for accidents and losses that occur in:
“1. The United States of America, its territories or possessions;
“2. Puerto Rico; or
“3. Canada.”
Nicholas Swyrydenko, for appellants.
James A. Sennett and Adam E. Carr, for appellee.
Yet there is no specific or general provision in the policy or any of the amendatory endorsements that purports to define or identify the substantive law of Ohio as being determinative of any matter of coverage under “PART C— UNINSURED/UNDERINSURED MOTORISTS COVERAGE.”
In addition, Pennsylvania courts, as well as other courts applying Pennsylvania law, have recognized Pennsylvania’s uncommonly strong interest in protecting innocent victims of uninsured or underinsured motorists from insurers who attempt to limit their recovery by setoff and antistacking provisions. Indeed, these cases provide that any attempt by the insurer to circumscribe the availability of coverage in derogation of Pennsylvania’s statutory scheme will be considered void and contrary to public policy. In invalidating these kinds of provisions, the courts invariably observe that Pennsylvania has a firm public policy to afford the maximum amount of protection to those innocent victims who suffer loss at the hands of irresponsible drivers. See New Jersey Mfrs. Ins. Co. v. MacVica(1998), 307 N.J.Super. 507, 513-515, 704 A.2d 1343, 1347; r N. River Ins. Co. v. Tabor (C.A.3, 1991), 934 F.2d 461; Erie Indemn. Co. v. McGaughey (1991), 409 Pa.Super. 177, 597 A.2d 718; Nationwide Mut. Ins. Co. v. Swisher (E.D.Pa.1989), 731 F.Supp. 691; State Farm Mut. Auto. Ins. Co. v. Williams (1978), 481 Pa. 130, 392 A.2d 281; Sands v. Granite Mut. Ins. Co. (1974), 232 Pa.Super. 70, 80-82, 331 A.2d 711, 716-717; Harleysville Mut. Cas. Co. v. Blumling (1968), 429 Pa. 389, 241 A.2d 112.
With these considerations in mind, it is readily apparent that Pennsylvania has the most significant relationship to the transaction and the parties in this case, and that Pennsylvania’s strong interest in striking down setoff and antistacking provision in UM/UIM insurance policies substantially outweighs the value of protecting Safeco’s expectations that these provisions, which were not negotiated for, would be binding upon the Ohayons. Accordingly, under a contract choice-of-law analysis, Pennsylvania law should apply to determine the substantive issues in this particular case and that the provisions in the Safeco policy that provide for setoff and prohibit stacking are invalid and unenforceable under Pennsylvania law.
Therefore, I dissent.
Douglas and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.

. In addressing appellants’ alternative argument, the majority appears more concerned with devaluing our decision in Csulik than with legitimately distinguishing it from the matter before us. The majority notes, “[a]s a threshold matter,” that “only three justices of this court joined the lead opinion in Csulik.” However, as relevant here, the viability of our decision in Csulik is not diminished by the fact that one of the four justices comprising the majority concurred “only on a very limited basis.” Id., 88 Ohio St.3d at 20, 723 N.E.2d at 93 (Douglas, J., concurring). Justice Douglas’s obvious concern in Csulik was that certain portions of the lead opinion may have given the impression that the Nationwide policy was ambiguous merely because it failed to include a particular choice-of-law clause. However, all four members of the majority in Csulik agreed that the policy was in fact ambiguous with respect to choice of law and, therefore, should be construed most strongly against the insurer. Thus, Csulik stands solidly for the proposition that when an insurance policy is ambiguous as to choice of law, as opposed to merely lacking a choice-of-law directive, the insurer will be bound by the rules for construing ambiguous policy language rather than by those choice-of-law principles that govern in the absence of an effective choice-of-law provision. Simply put, an insurer may not escape its own contractual ambiguity by resorting to choice-of-law rules.
The majority’s remaining stated reasons for rejecting appellants’ reliance on Csulik make no sense other than to artificially limit its holding. As in this case, the plaintiffs in Csulik brought their declaratory judgment action after they had been paid the limits of the tortfeasor’s insurance. Thus, as here, the Csuliks’ ability to prove the elements of their claim and recover damages against the tortfeasor was not at issue. Instead, just as in this case, the issue in the Csuliks’ declaratory judgment action was the amount of coverage, if any, that the insurer must provide under the contract it executed with the insureds. Moreover, it can hardly be said that “Csulik did not displace this court’s traditional contract choice-of-law principles,” considering that it substituted the rules for resolving contractual ambiguity for those principles. Perhaps what the majority means is that Csulik did not displace choice-of-law principles beyond the context of an ambiguous insurance contract. But in any event, it is inconceivable that the majority would actually find Csulik to be distinguishable from this case on the basis that the very circumstances presented in Csulik are now repeated in this case.